Citation Nr: 1719819	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for a right eye condition, to include the existing disabilities of glaucoma and corneal herpetic disease and resultant scarring.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1951 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (Agency of Original Jurisdiction (AOJ)), which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye condition to include the existing disabilities of glaucoma and corneal herpetic disease and resultant scarring.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay but finds that additional development is necessary.

The Veteran contends that, following a right eye corneal debridement procedure performed in July 2014, he experienced pain, irritation, and worsening of vision which, in his view, resulted from this VA treatment.  It is further alleged that he did not receive proper informed consent for the procedure performed.

In March 2014, the Veteran sought treatment at the Los Angeles VA Outpatient Center (LAOPC) for glaucoma, herpes keratitis, and a drop in right eye vision over the course of the previous 3 months.  His right eye visual acuity was recorded as 20/400, a decrease from his previously measured visual acuity of 20/80 in December 2013.  The Veteran was diagnosed as having a herpetic dendrite in the cornea of the right eye.

In July 2014, the Veteran sought treatment at the Long Beach VA Medical Center (VAMC) and was referred to Dr. M.W., a VA ophthalmologist, for consultation.  Upon examination of the right eye, Dr. M.W. noted the herpetic dendrite as having resolved.  Dr. M.W. also observed a 2mm x 3mm horizontal area of poorly adherent roughened epithelium with mild staining, which he debrided.  Follow-up records, dated the same month, noted a bandage contact lens was removed five days after the procedure; the Veteran reported continued right eye soreness and irritation; and right eye exam findings showed 20/400 vision and a stable cornea.  The Veteran was advised to return to his private ophthalmologist, Dr. A.S., for long-term care of ocular health.  

In December 2014, Dr A.S. wrote a medical statement indicating the Veteran's right eye fluctuated from 20/80 to 20/400 depending on the state of his corneal herpetic activity.  Dr. R.S. further indicated the debridement resulted in the Veteran's vision deteriorating to 20/800 (with subsequent improvement to "less than 20/400"); and in a large inferior epithelial defect that healed by about 75% at the time of the statement.  

In February 2015, Dr. S.L., a VA ophthalmologist, wrote a letter to the Veteran stating the corneal debridement procedure was performed according to the standard care; and the bandage contact lens was removed on follow-up because there was no evidence of corneal surface defect.  

In July 2015, a VA examiner was asked to review the claims file and provide an opinion concerning the Veteran's July 2014 corneal debridement procedure; however, the examiner did not have access to the procedure notes and was unable to provide an opinion.  These procedure notes, dated July 3, 2014, are now included in the Veteran's Virtual VA folder (CAPRI records received August 4, 2015 page 75).

In September 2015, Dr. A.S. wrote a medical statement indicating the Veteran's post-debridement vision remained 20/800 and his cornea had "scarred considerably despite aggressive therapy, to the point where he must consider a corneal transplant at this point."  Dr. R. S. further stated the Veteran was stable and functional before the treatment, but has not been able to accomplish the same visual tasks since the treatment.

In December 2015, a VA optometry exam assessed the Veteran's right eye vision as light perception only, resulting in a diagnosis of legal blindness.  

In March 2017, Dr. R.S. wrote a medical statement indicating the corneal debridement area remained "very irregular and scarred;" the Veteran has had no recurrent herpetic activity; and there had been no improvement nor potential for improvement in the Veteran's right eye vision.  

As noted above, the VA examiner did not have the opportunity to review the July 3, 2014 corneal debridement procedure notes before completing a July 2015 medical opinion questionnaire.  Further, the evidentiary record does not contain informed consent forms pertaining to the procedure.  In light of these issues, the Board finds that all records related to the July 3, 2014 procedure must be obtained and that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA records, including informed consent forms, associated with the corneal debridement procedure performed at the Long Beach VAMC on July 3, 2014 as found in the Veteran's Virtual VA folder (CAPRI records received August 4, 2015, page 75).

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the requested records have been associated with the claims file, to the extent possible, forward the claims file to the VA examiner who completed the July 2015 medical opinion questionnaire (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion.  A VA examination may be provided if deemed appropriate.

The examiner should provide an opinion as to the following:

(a)  Did the Veteran at least as likely as not (probability of 50% or greater) suffer chronic additional disability (including, but not limited to, legal blindness in the right eye) as the result of the right eye corneal debridement performed on July 3, 2014?  In responding to this question, the examiner is requested to identify, to the extent possible, the etiology of the Veteran's right eye vision complaints.

(b)  If so, was such additional disability at least as likely as not (probability of 50% or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel?

(c)  If the Veteran did suffer additional disability as the result of treatment by VA medical personnel, but such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of those personnel, was that disability at least as likely as not (probability of 50% or greater) the result of a "reasonably foreseeable" event?

(d)  Was the additional disability of the right eye a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?  The VA examiner should discuss whether this risk would have been discussed prior to the procedure.

A complete rationale should be provided for any opinion offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

